
      
        
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-D-7606] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Emergency Preparedness and Response Directorate, Department of Homeland Security. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Doug Bellomo, P.E., Hazard Identification Section, Emergency Preparedness and Response Directorate, FEMA, 500 C Street SW., Washington, DC 20472, (202) 646-2903. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed base flood and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, state or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Emergency Preparedness and Response Directorate certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and are required to establish and maintain community eligibility in the NFIP. As a result, a regulatory flexibility analysis has not been prepared. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 12612, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        
          Executive Order 12778, Civil Justice Reform. This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, flood insurance, reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED] 
          1. The authority citation for Part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
                
              
                Source of flooding 
                Location 
                #Depth in feet above ground. 
                  *Elevation in feet (NGVD) 
                  •Elevation in feet (NAVD) 
                
                Existing 
                Modified 
                Communities affected 
              
              
                
                  ALABAMA
                
              
              
                
                  Madison County
                
              
              
                Big Cove Creek 
                Approximately 0.4 mile upstream of the confluence with Flint River
                *600 
                *599
                Madison County (Unincorporated Areas), City of Huntsville 
              
              
                 
                Approximately 0.9 mile upstream of Dug Hill Road 
                None 
                *688 
              
              
                Big Cove Creek Tributary 
                At the confluence with Big Cove Creek
                None 
                *656
                Madison County (Unincorporated Areas), City of Huntsville 
              
              
                 
                Approximately 0.7 mile upstream of the confluence with Big Cove Creek
                None 
                *679 
              
              
                Peevey Creek 
                Approximately 1.2 miles upstream of the confluence with Robinson Mill Creek
                *607 
                *608
                Madison County (Unincorporated Areas), City of Huntsville 
              
              
                 
                Approximately 2.2 miles upstream of the confluence with Robinson Mill Creek 
                None 
                *639 
              
              
                
                  City of Huntsville
                
              
              
                Maps available for inspection at the City of Huntsville City Hall, 320 Fountain Circle, 2nd Floor, Huntsville, Alabama. 
              
              
              
                
                Send comments to the Honorable Loretta Spencer, Mayor of the City of Huntsville, 308 Fountain Circle, Huntsville, Alabama 35805. 
              
              
              
                
                  Madison County (Unincorporated Areas)
                
              
              
                Maps available for inspection at the Madison County Engineering Department, 814 Cook Avenue, Huntsville, Alabama. 
              
              
              
                Send comments to The Honorable Mike Gillespie, Chairman of Madison County, 100 North Side Square, Huntsville, Alabama 35801. 
              
              
              
                
                  ALABAMA
                
              
              
                
                  Morgan County
                
              
              
                Bakers Creek 
                Approximately 1,600 feet upstream of the confluence with the Tennessee River
                •559 
                •558
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 100 feet downstream of West Morgan Road 
                •620 
                •621 
              
              
                Tributary to Bakers Creek 
                At the confluence with Bakers Creek
                •598 
                •595
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 150 feet upstream of Cumberland Avenue Southwest 
                None 
                •611 
              
              
                Betty Rye Branch 
                Approximately 0.8 mile upstream of the confluence with the Tennessee River 
                •560 
                •559
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                  
                Approximately 150 feet upstream of Bedford Drive Southwest 
                •609 
                •607 
              
              
                Black Branch 
                Just upstream of Point Mallard Drive (8th Street Southeast)
                •566 
                •562
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 0.2 mile upstream of Regency Boulevard 
                •567 
                •566 
              
              
                Brush Creek 
                Approximately 650 feet downstream of Brookmead Road
                •561 
                •562
                City of Decatur 
              
              
                 
                Approximately 0.2 mile upstream of Royal Drive 
                •567 
                •568 
              
              
                Chapel Hill Branch 
                Approximately 0.4 mile upstream of the confluence with West Flint Creek 
                None 
                •572
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 2.0 miles upstream of the confluence with West Flint Creek
                None 
                •594 
              
              
                Clark Spring Branch 
                Approximately 800 feet upstream of the confluence with Brush Creek 
                •567 
                •568
                City of Decatur 
              
              
                 
                Approximately 400 feet upstream of Asheville Drive Southwest 
                None 
                •641 
              
              
                Clark Spring Branch Tributary 
                At the confluence with Clark Spring Branch 
                •588 
                •587
                City of Decatur 
              
              
                 
                Approximately 300 feet upstream of Danville Park Drive Southwest 
                None 
                •613 
              
              
                Dry Branch 
                Approximately 0.5 mile downstream of Washington Street
                •560 
                •559
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 900 feet upstream of Runnymead Avenue Southwest 
                •605 
                •604 
              
              
                North Dinsmore 
                Just downstream of U.S. Highway 31 
                •563 
                •564
                City of Decatur 
              
              
                 
                Approximately 100 feet upstream of Cedar Lake Road 
                None 
                •575 
              
              
                South Dinsmore Middle Tributary 
                Approximately 50 feet downstream of U.S. Highway 31
                •563 
                •564
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 250 feet upstream of Spring Avenue 
                None 
                •610 
              
              
                South Dinsmore North Tributary 
                At the confluence with South Dinsmore Middle Tributary
                None 
                •567
                City of Decatur 
              
              
                 
                Approximately 0.5 mile upstream of Lenwood Road 
                None 
                •570 
              
              
                South Dinsmore South Tributary 
                At the confluence with South Dinsmore Middle Tributary
                None 
                •571
                Morgan County (Unincorporated Areas), City of Decatur 
              
              
                 
                Approximately 1,600 feet upstream of Central Avenue 
                None 
                •576 
              
              
                
                  City of Decatur
                
              
              
                Maps available for inspection at the City of Decatur Building Department, 402 Lee Street Northeast, Fourth floor, Decatur, Alabama. 
              
              
              
                Send comments to The Honorable Lynn C. Fowler, Mayor of the City of Decatur, P.O. Box 488, Decatur, Alabama 35602. 
              
              
                
                  Morgan County (Unincorporated Areas)
                
              
              
                Maps available for inspection at the Morgan County Engineering Department, 580 Shull Road, Northeast, Hartselle, Alabama. 
              
              
              
                Send comments to The Honorable Larry Benrich, Chairman of the Morgan County Commission, P.O. Box 668, Decatur, Alabama 35601. 
              
              
                
                
                  NORTH CAROLINA
                
              
              
                
                  Currituck County
                
              
              
                Moyock Run 
                Approximately 100 feet upstream of South Mills Road (S.R. 1227)
                None 
                •10
                Currituck County (Unincorporated Areas) 
              
              
                 
                Approximately 1.1 miles upstream of South Mills Road (S.R. 1227) 
                None 
                •11 
              
              
                Atlantic Ocean 
                At the Virginia State Boundary
                •12 
                •16
                Currituck County (Unincorporated Areas) 
              
              
                 
                Approximately 500 feet west of the intersection of Spindrift Trail and Land Fall Court 
                None 
                •7 
              
              
                Currituck Sound 
                Approximately 0.9 mile east of the intersection of Red Dog Lane and Highway 158 
                •7 
                •8
                Currituck County (Unincorporated Areas) 
              
              
                 
                At the northeast corner of the intersection of Brabble Street and Highway 168 
                •5 
                •4 
              
              
                
                  Currituck County (Unincorporated Areas)
                
              
              
                Maps available for inspection at the Currituck County Planning and Inspections Department, 153 Courthouse Road, Currituck, North Carolina. 
              
              
              
                Send comments to Mr. Dan Scanlon, Currituck County Manager, 153 Courthouse Road, Currituck, North Carolina 27929-0039. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Johnston County
                
              
              
                East Mingo Creek 
                At the confluence with Mingo Swamp 
                None 
                •220
                Town of Benson, Johnston County (Unincorporated Areas) 
              
              
                 
                Approximately 0.3 mile downstream of Dennig Road 
                 None 
                •244
              
              
                Mingo Swamp 
                At the Johnston/Sampson county line
                None 
                •172
                Town of Benson, Johnston County (Unincorporated Areas) 
              
              
                 
                Approximately 0.7 mile upstream of Red Hill Church Road 
                None 
                •255 
              
              
                Mingo Swamp Tributary 2 
                At the Johnston Harnett county line 
                None 
                •205
                Town of Benson, Johnston County (Unincorporated Areas) 
              
              
                 
                Approximately 400 feet upstream of Hodges Chapel Road 
                None 
                •244 
              
              
                
                  Town of Benson
                
              
              
                Maps available for inspection at the Benson Town Hall, Zoning Department, 303 East Church Street, Benson, North Carolina. 
              
              
              
                Send comments to The Honorable Don Johnson, Mayor of the Town of Benson, P.O. Box 69, Benson, North Carolina 27504. 
              
              
                
                  Johnston County (Unincorporated Areas)
                
              
              
                Maps available for inspection at the Johnston County Public Utilities Office, 309 East Market Street, Smithfield, North Carolina. 
              
              
              
                Send comments to Mr. Rick Hester, Johnston County Manager, P.O. Box 1049, Smithfield, North Carolina 27577. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Wayne County
                
              
              
                Buck Marsh Branch 
                Approximately 0.2 mile downstream of Zion Church Road 
                None 
                •94
                Wayne County (Unincorporated Areas) 
              
              
                 
                Approximately 0.3 mile upstream of James Price Road 
                None 
                •119 
              
              
                Cabin Branch 
                Approximately 0.9 mile downstream of NC 111 South 
                None 
                •97
                Wayne County (Unincorporated Areas) 
              
              
                 
                Approximately 0.9 mile upstream of Cornerstone Drive 
                None 
                •135 
              
              
                Horsepen Branch 
                At confluence with Lewis Branch
                None 
                •120
                Wayne County (Unincorporated Areas) 
              
              
                 
                Approximately 450 feet upstream of Emmaus Church Road 
                None 
                •155 
              
              
                Jones Branch 
                Approximately 0.4 mile downstream of Mark Herring Road 
                None 
                •101
                Wayne County (Unincorporated Areas) 
              
              
                 
                Approximately 1.0 mile upstream of Mark Herring Road 
                None 
                •133 
              
              
                Jumping Run Branch 
                Approximately 0.3 mile downstream of NC Highway 55
                None 
                •110
                Wayne County (Unincorporated Areas) 
              
              
                 
                Approximately 0.8 mile upstream of NC Highway 55 
                None 
                •127 
              
              
                Lewis Branch 
                Just upstream of NC Highway 55
                None 
                •106
                Wayne County (Unincorporated Areas) 
              
              
                 
                Approximately 1.4 miles upstream of the confluence of Horsepen Branch 
                None 
                •137 
              
              
                
                  Unincorporated Areas of Wayne County
                
              
              
                
                Maps available for inspection at the Wayne County Planning Department, 224 East Walnut Street, Goldsboro, North Carolina. 
              
              
                Send comments to Mr. Lee Smith, Wayne County Manager, P.O. Box 227, Goldsboro, North Carolina 27533-0227. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Town of Smithfield, Johnston County
                
              
              
                Spring Branch 
                At the upstream side of East Second Street 
                •129 
                •128
                Town of Smithfield 
              
              
                 
                Approximately 265 feet upstream of Collier Street 
                •143 
                •144 
              
              
                
                  Town of Smithfield
                
              
              
                Maps available for inspection at the Smithfield Town Hall, 350 East Market Street, Smithfield, North Carolina. 
              
              
              
                Send comments to The Honorable Bill Jordan, Mayor of the Town of Smithfield, P.O. Box 761, Smithfield, North Carolina 27577. 
              
              
                
                  PENNSYLVANIA
                
              
              
                
                  Township of Manheim, Lancaster County
                
              
              
                Landis Run 
                Approximately 1,000 feet downstream of New Holland Pike
                •278 
                •279 
                Township of Manheim 
              
              
                 
                Approximately 150 feet downstream of Butter Road 
                •305 
                •306 
              
              
                Maps available for inspection at the Manheim Township Office, 1840 Municipal Drive, Lancaster, Pennsylvania. 
              
              
              
                Send comments to Mr. James Martin, Manager of the Township of Manheim, 1840 Municipal Drive, Lancaster, Pennsylvania 17601-4162. 
              
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”) 
            Dated: October 18, 2004. 
            David I. Maurstad, 
            Acting Director, Mitigation Division, Emergency Preparedness and Response Directorate. 
          
        
      
      [FR Doc. 04-23702 Filed 10-21-04; 8:45 am] 
      BILLING CODE 9110-12-P
    
  